yjt-ZZ^Sl-Oi
                         JSSHSSSEO
                *B'. 'l/U A<5           Trlal Cause No- 818904

EXPARTE JORGE V. PORRAS                          §             IN THE     CRIMINAL       APPEALS
                                                 §
                                                 §             COURT       Of     TEXAS

                                                                     ——          S^F^g

                                      MOTION FOR REHEARING                      ©®|$ftTOFCRIMINALAPPEALS
                                                                                        FEB 05 2Mb
        TO THE HONORABLE SAID:

        Now Comes Jorge V. Porras, Applicant, pro-se, in the above styled an
and files

His "Motion for Rehearing" and will respectfully show the Court the following:



        Applicant's 11.07 Writ was denied without written order on January 14, 2015.

                                                      II


        1.   On an Actual Innocence claim, this Honorable Court must review the writ; the

indictment reads that applicant caused the death of the victims, affidavits from eyewitnesses and

an F.B.I, agent, as well as all evidence, points to another person who caused the death.
                                                                                    i


        2. On a Capital case the defendant cannot waive the right to a jury trial - implying that

only a jury can find one guilty in a capital case. Not the trial court, or a confession. Therefore

applicant's confession is not good for a capital case. Let's not forget that due to all the affidavits

pointing to the real murderer, we have a confession without evidence to support the confession

as law now requires and as pointed out in applicant's 11.07 writ.

        3. This court is designed to review cases where one is restrained illegally of his liberty.

Applicant waived his right to a jury trial in a capital case for a capital life. Therefore his sentence

is void and null - the trial court had no jurisdiction to act as a court and ask the applicant to waive

a jury trial for capital murder and a capital life.
                                          CONCIUSION

       Applicant is restrained illegally of his liberty and this Honorable Court is asked to please

reconsider and review this 11.07 writ where all the law and argument are laid out.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, the please search for the truth and give out mercy

mixed with justice. Applicant prays that this Motion be granted. For this applicant prays.



                                                             Jorge V. Porras, TDCJ# 886022
                                                             Darrington Unit
                                                             59 Darrington Rd
                                                             Rosharon, TX 77583



                                         VERIFICATION

       I, Jorge V. Porras, TDG#886022, being presently incarcerated at the Darrington Unit of

the Texas Department of Criminal Justice - ID, Brazoria County, Texas, verify and declare under

penalty of perjury pursuant to V.T.C.A. Civil Practice and Remedies Codes §§ 132.001 and

132.003 that the foregoing statements are true and correct.

       EXECUTED on this 28th day of January, 2015.

                                                                'i^
                                                                  cy^~-   I Christina Czepinski, Clerk of the            Abel Acosta, Clerk of the
185th District Court                         Criminal Appeal Court of Texas
1201 Franklin St. / 17th Floor               Supreme Court Building
Houston, TX 77002                            201 West 14thSt. / Room 106
                                             Austin, TX 78701



Chris Daniel, Harris County District Clerk   Devon Anderson, District Attorney
201 Caroline / Ste 420                       1201 Franklin St. / Ste 600
Houston, TX 77002                            Houston, TX 77002-1923
                                    Trial Cause No. 818904




EXPARTE JORGE V. PORRAS                    §              IN   THE   CRIMINAL   APPEALS
                                           §
                                           §              COURT      Of     TEXAS




                                           ORDER




       On this         day of.             _, 2015, Applicant's "Motion for Rehearing" came

before this Honorable Court, and;



       IT IS ORDERED, ADJUDGED, AND DECREED that the order be:



                 Granted                         Denied




SIGNED AND ENTERED on this           day of.                     _, 2015.




                                                          Judge Presiding




[Type here]
January 05, 2015



Abel Acosta, Clerk of the
Criminal Appeal Court of Texas
Supreme Court Building
201 West 14th St. / Room 106
Austin, TX 78701



Re:      Jorge Venustiano Porras
         Trial Court Case Number: 818904
         Appellate Cause Number: 01-13-00852-CR



Dear Mr. Acosta:



Enclosed please find the Applicant's original "Motion for Rehearing." And please file the enclosed
instruments and bring it to this Honorable Court's attention for the necessary proceedings to be
initiated.


The Applicant would like to ask the Clerk to please notify him of any decisions or rulings made by
the court so the Applicant could know when or whether to go to the next appeal level in the
pursuit of justice.

Thank you for your time and kind assistance in this matter.


Sincerely,


(brgeV, Porras #886022
Darrington Unit
59 Darrington Rd
Rosharon, TX 77583



Cc: Christina Czepinski, 185th District Court Clerk, 1201 Franklin St./17th Fl., Houston, TX 77002
      Chris Daniel, Harris Co. District Clerk, 201 Caroline/Ste 420, Houston, TX 77002
      Devon Anderson, District Attorney, 1201 Franklin St./Ste 600, Houston, TX 77002